DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 18, 29 and 30 recite "wherein the timing constraint comprises a constraint on a time difference between receptions, at the UE, of a downlink (DL) signal and an uplink (UL) signal for each of the one or more beam pairs" (Emphasis added). It is unclear how the underlined limitations make a technical sense. As recited, the receptions occur at the UE, and the signals are DL and UL. Then, in the perspective of the UE, DL is a reception and UL is a transmission. The specifications do not elaborate this unclearness well enough, for example Par. 0046 describes "The timing constraint may include a constraint on a time difference between receptions of DL and UL signals at the UE for FD transmissions." Also, recitation of "between receptions, … for each of the one or more beam pairs" (Emphasis added) renders the claim indefinite because receptions occur at a beam instead of at a beam pair for UL and DL.
Regarding claims 2-17 and 19-28, these claims depend from claims 1 and 18, respectively, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Tentative Indication of Allowable Subject Matter
Claims 1, 18 and 29-30 appear to contain allowable subject matters pending on satisfactory of overcoming above 112 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411